Citation Nr: 9921297	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-48 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant served in the National Guard from February 1974 to 
March 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a May 1995 rating decision from the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied entitlement to service connection for a low back 
condition.

The Board notes that in his May 1996 substantive appeal, the 
appellant requested a hearing before the Board at the local RO 
office and in Washington, DC.  In a July 1996 letter to the 
appellant, the RO requested clarification of the appellant's 
hearing request.  The appellant responded and indicated that he 
wanted a hearing before the Board in Washington, DC.  In a letter 
dated June 10, 1999, the Board notified the appellant of his July 
22, 1999 hearing date.  The letter also informed the appellant 
that a request to postpone the hearing must be made in writing.  
The appellant did not appear at his July 22, 1999 hearing before 
the Board in Washington, DC.  The appellant has not made any 
written request to postpone or reschedule his hearing.

The Board also notes that in a handwritten statement received by 
the RO in March 1999, the appellant indicated that he suffered 
from bad nerves, diabetes, and muscle spasms as well as a hurt 
back.  To the extent this statement amounts to implied claims for 
entitlement to service connection for those conditions, these 
matters are referred to the RO for appropriate action.  


FINDING OF FACT

The claim for service connection for a low back disorder is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records are silent for any treatment, complaints, or 
diagnoses related to the back or a back injury.  Upon enlistment 
examination dated in January 1974, the appellant's systems were 
clinically evaluated as normal.  On the appellant's report of 
medical history, the veteran reported he was in good health.  In 
regard to conditions experienced in the past or at that time, 
acute and intermittent bouts of sinusitis, cramps in the legs 
with excessive exertion, and some worry, not excessive, were 
noted.

Private hospital records dated in June 1995 reflect diagnoses of 
anxiety and depression, and arthritis of an undetermined type.  
The records are silent for complaints, treatment, or diagnoses 
related to back pain or a back injury.

Relevant private treatment records dated from November 1995 to 
August 1998 reflect complaints of back pain.  The appellant 
indicated he hurt his back while lifting a couch.  Relevant 
assessments of chronic lumbar strain and osteoarthritis of the 
lumbar spine were noted.

Private treatment records dated from March 1997 to May 1998 are 
silent for complaints, treatment, or diagnoses related to back 
pain or a back injury.

Private treatment records dated from April 1997 to May 1997 are 
silent for complaints, treatment, or diagnoses related to back 
pain or a back injury.

An April 1997 letter from the Social Security Administration 
reflects the appellant's claim for benefits was denied.  The 
letter notes the appellant's condition was not severe enough to 
keep him from working.

A May 1997 private x-ray report of the lumbar spine reflects 
degenerative bone and joint changes.  The sacra-iliac joints were 
noted as open bilaterally and the sacrum was noted as intact.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be established 
for a disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. §  1110 (West 1991).  Service connection 
connotes many factors but basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  
38 C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. §  3.303(d)(1998).  

The threshold question that must be resolved with regard to each 
claim is whether the appellant has presented evidence that the 
claim is well grounded; that is, that the claim is plausible.  If 
he has not, his appeal fails as to that claim, and VA is under no 
duty to assist him in any further development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be conclusive 
to be well grounded, it must be accompanied by evidence.  A 
claimant must submit supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is plausible.  
Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. 
Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current disability 
(a medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 498 
(1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") has 
held that there is a duty to assist a veteran in the completion 
of his application for benefits under 38 U.S.C.A. §  5103(a) 
(West 1991), depending on the particular facts in each case.  
Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such that 
no further action is warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Analysis

The appellant contends that service connection is warranted for 
his current low back condition which is the result of a back 
injury sustained during service.

Following a review of the evidence of record, the Board concludes 
service connection is not warranted for a low back condition.  
The evidence of record is silent for treatment or diagnoses 
related to a back injury incurred during service.  The record is 
further silent for competent evidence of a nexus between the 
appellant's current low back condition and any incident of 
service.  

Unfortunately, the claim for service connection for a low back 
condition is supported solely by the contentions of the 
appellant.  However, the Court has made clear that a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1994).  Consequently, the appellant's lay 
assertion that his current low back condition was caused by an 
incident of service is neither competent nor probative of the 
issue in question.  

While the appellant is competent to testify regarding the events 
that are alleged to have occurred during his service, he is not 
competent to diagnose the etiology of his own low back condition.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 657 
(1993).

As the appellant's claim for service connection for a low back 
disorder is not well grounded, the doctrine of reasonable doubt 
has no application to his case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for a low back condition, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

